UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7570


KAREEM ABDULLAH KIRK,

                      Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA; ROY COOPER; ALVIN WILLIAM KELLER,
JR.,

                      Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00513-RJC)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kareem Abdullah Kirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem       Abdullah       Kirk,          a     state     prisoner,    seeks      to

appeal    the    district    court’s          order          denying    relief     on    his   28

U.S.C.A.    § 2241       (West     2006       &       Supp.     2011)    petition        without

prejudice to his ability to file a 28 U.S.C. § 2254 (2006)

petition on his claim challenging the constitutionality of his

conviction.        The    order     is     not         appealable        unless    a     circuit

justice    or    judge    issues    a     certificate            of    appealability.          28

U.S.C. § 2253(c)(1)(A) (2006).                        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating               that    reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.       Cockrell,       537    U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Kirk has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

                                                  2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3